Citation Nr: 1645059	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-41 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eczema.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right knee disability.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, including major depressive disorder (MDD) and post traumatic stress disorder (PTSD).  

9.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain.  

10. Entitlement to service connection for head injury.

11. Entitlement to service connection for bilateral eye disability.

12. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches.

13. Entitlement to service connection for residuals of a throat cyst.

14. Entitlement to service connection for sleep apnea.

15. Entitlement to service connection for dizziness.

16. Entitlement to service connection for sickle cell anemia.

17. Entitlement to service connection for residuals of a cerebrovascular accident.

18. Entitlement to service connection for neck disability.

19. Entitlement to a compensable rating for left ear hearing loss.

20. Entitlement to a rating in excess of 30 percent for dermatophytosis of both feet.

21. Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a videoconference hearing in February 2016.  In January 2016, he withdrew his hearing request, but requested an extension of time to submit additional evidence.  He was granted the requested extension of time, which has now expired.  During the period of the extension, he submitted additional evidence, along with a waiver of any right to initial RO consideration of the evidence.  

The Board notes that the Veteran has initiated, but not yet perfected, appeals as to issues 10 through 21.  Those are addressed in the remand portion of this action.  The Veteran, in a November 2015 notice of disagreement, indicated that he was appealing the effective date with respect to service-connected left ear hearing loss and dermatophytosis of both feet.  It is unclear precisely what he intends to appeal.  For both issues, the Veteran has been in receipt of only one disability rating, and for both issues he did not initiate an appeal as to the effective date awarded the grant of service connection within one year of notice of the grant of service connection and the assignment of an effective date.  The Board points out that there is no such issue as a freestanding claim seeking an earlier effective date.  The Board consequently will not include any effective date matter in the remand, but stresses to the Veteran and his attorney that if he believes there is an effective date matter that can be appealed and that he does wish to appeal, he should so notify the RO, preferably with specificity. 

Regarding the claims of service connection for right and left shoulder disabilities, a left knee disability, and an acquired psychiatric disorder, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claims as to these issues accordingly.  

The issues of service connection for an acquired psychiatric disability, as well as the issue of an increased rating for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Eczema was not evident during service and was diagnosed by history only many years thereafter and is not shown to have been caused by any in-service event.  

2.  Hearing loss of the right ear was not evident during service and sensorineural hearing loss of the right ear was not manifested until many years thereafter and is not shown to have been caused by any in-service event.

3.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  A right knee disorder, including arthritis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

5.  Service connection for a left shoulder disorder was denied by the RO in a March 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the March 2007 decision denying service connection for left shoulder disorder, any additional evidence, not previously considered, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

7.  Service connection for a right shoulder disorder was denied by the RO in a March 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the March 2007 decision denying service connection for right shoulder disorder, any additional evidence, not previously considered, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

9.  Service connection for a left knee disorder was last denied by the RO in a March 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

10.  Since the March 2007 decision denying service connection for left knee disorder, any additional evidence, not previously considered, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

11.  Service connection for PTSD was denied by the RO in a March 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

12.  Since the March 2007 decision denying service connection for an acquired psychiatric disorder, including MDD and PTSD, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for eczema have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  The additional evidence submitted subsequent to the March 2007 decision of the RO, which denied service connection for a left shoulder disorder, is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The additional evidence submitted subsequent to the March 2007 decision of the RO, which denied service connection for a right shoulder disorder, is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The additional evidence submitted subsequent to the March 2007 decision of the RO, which denied service connection for a left knee disorder, is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The additional evidence submitted subsequent to the March 2007 decision of the RO, which denied service connection for PTSD, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 2006, August 2006, September 2008, April 2011, and July 2012.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations appropriate for the issues decided in this case, most recently in July 2015, with September 2015 addendum.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although there is no VA opinion of record as to whether the Veteran's right knee disability is related to his service, for the reasons stated herein, the Board finds that such is unnecessary because there is no disability demonstrated in service, no continuity since service, or current disability shown to be related to service.  Regarding the applications to reopen claims of service connection for bilateral shoulder and left knee disability, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(C)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such arthritis, sensorineural hearing loss or tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Eczema

The Veteran contends that service connection should be established for eczema.  The Board notes that service connection is currently in effect for dermatophytosis of the feet.  

Review of the Veteran's STRs shows that during service the Veteran received treatment for athlete's foot and acne.  No other skin disorder was demonstrated while he was on active duty.  On examination for separation from service clinical evaluation of the skin was normal.  Post-service medical evidence includes VA dermatology examinations in 1984, 1987, and 2005 that show manifestations and diagnoses of tinea pedis, but do not document manifestations of eczema.  Review of VA outpatient treatment records, dated through 2013 include references to eczema by history only in 2010, without a confirmed diagnosis of this disability.  

An examination was conducted by VA in July 2015.  At that time, the examiner did not include a diagnosis of eczema, but of urticaria and dermatophytosis of the feet.  (As noted service connection is already in effect for dermatophytosis.)  In a September 2015 addendum, the examiner clarified that the diagnosis of urticaria should be disregarded as this was made using a report of the Veteran only and was not confirmed in the medical records or on examination.  There was no medical evidence for a nexus to link the feet with any other non-service-connected condition as there was no objective medical evidence after a ten year claims folder review.  

The Veteran has claimed service connection for eczema, but the record does not support a diagnosis of this disability.  The Board's review of the medical records shows this disability to be included by history only, without objective manifestations.  Significantly, there are no findings of eczema on dermatology examinations in 1984, 1987, or 2005.  This is in accord with the findings of the VA examiner who evaluated the Veteran's skin in 2015 and found no skin disability other than dermatophytosis for which service connection is already in effect.  The Board notes that a layperson such as the Veteran is competent to report his observations of a skin disorder.  He is not, however, competent to offer an opinion as to the specific type of disorder.  In this case, the Veteran is already service-connected for a skin disorder, and the Board finds that it is beyond lay expertise to distinguish between that service-connected skin disorder, and other skin problems.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for eczema, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Ear Hearing Loss

The Veteran contends that service connection is warranted for hearing loss of the right ear.  It is noted that service connection has been awarded for left ear hearing loss.  Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the STRs shows no complaint or manifestation of hearing loss in the right ear.  Audiometric testing at the time of entry into service showed pure tone thresholds to be as follows:


Hz
500
1000
2000
4000
Right ear (dB)
15
15
15
5


Audiometric testing at the time of the examination for separation from service shows pure tone thresholds to be as follows:

Hz
500
1000
2000
3000
4000
6000
Right ear dB
10 
10
15
10
5
5

An audiometric examination was conducted by VA in June 2011.  At that time, pure tone thresholds were as follows:

Hz
500
1000
2000
3000
4000
Right ear dB
15
15
20
15
20

The speech recognition score in the right ear was 94 percent.  

An audiometric examination was conducted by VA in July 2015.  At that time, pure tone thresholds were shown to be as follows:

Hz
500
1000
2000
3000
4000
6000
8000
Right ear dB
15
15
20
20
40
40
60

The speech recognition score in the right ear was 96 percent.  The diagnosis was sensorineural hearing loss in the right ear.  The examiner opined that this hearing loss was less likely to be related to military noise exposure as the hearing thresholds were within normal limits at the time of separation from service and there was no significant shift in thresholds during the Veteran's two years of active duty.  

Review of the Veteran's STRs shows no evidence of hearing loss in the right ear while he was on active duty.  As noted by the VA examiner in 2015, there was no significant threshold shift in the audiometric readings taken at the time of entry and separation from service.  Significantly, on examination by VA in 2011, the Veteran did not manifest impaired hearing as defined by VA regulations.  While sensorineural hearing loss was eventually diagnosed in 2015, this was many years after service and the examiner at that time opined that there was no relationship between this documented hearing loss and active duty.  (As opposed to the left ear hearing loss for which service connection has been awarded.  Although the Veteran arguably is competent to report noticing decreased auditory acuity, the Board finds he is not competent to link it to service.  In this regard the Board points out that he demonstrably did not have a right ear hearing loss until recently.  Moreover, his current hearing loss was first evident many years after service.  Given the multitude of potential noise exposures over such a long period of time, and the fact that hearing in the right ear was not disabling for many years, the Board finds that a layperson can not appropriately be considered competent to provide an informed opinion concerning the etiology of the current hearing loss.  In any event, the probative value of his opinion would be outweighed by that of the VA examiner, who clearly does have medical education, training and experience.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tinnitus

The Veteran claims service connection for tinnitus that he believes is the result of acoustic trauma sustained while he was on active duty.  Review of the STRs shows no complaint or manifestation of tinnitus while he was on active duty.  Post service medical evidence shows no documented complaints of tinnitus, although there was a report that the Veteran had tinnitus complaints in 2010.  On examination by VA in June 2011, the examiner noted a report of tinnitus in 2010, but on current examination he denied having tinnitus when asked directly by the examining audiologist.  As tinnitus was denied, it was not shown to be caused by or the result of military service.  

An examination was conducted by VA in June 2015.  At that time, the Veteran stated that he had tinnitus as a result of a fall from a jeep in 1974.  The examiner opined that it was less likely than not that the tinnitus was caused by or the result of military noise exposure.  The rationale was that there was a lack of evidence in the record of any complaints of tinnitus during service.  The time between service and the date of the current evaluation was significant for a lack of evidence of any audiology treatment in the intervening years, therefore, the tinnitus was less likely than not caused by or a result of military noise exposure.  

The record shows no evidence of complaints of tinnitus during service or in the years soon after service.  Significantly, he denied having tinnitus at the time he was examined by VA in 2011.  The only medical opinion in the record is that the tinnitus is less likely than not related to service.  Although tinnitus is the type of disorder for which lay evidence is typically competent, given the inconsistencies in the Veteran's account of his tinnitus, namely now indicating it has been present since the 1970s, but denying any tinnitus in 2011, the Board finds his account, and consequently his opinion, to lack credibility.  The only medical opinion on file addressing the matter is against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Knee

The Veteran claims service connection for a right knee disability that he believes is the result of the motor vehicle accident (MVA) in which he was involved in 1974.  Review of the record shows that the Veteran was in an MVA during service at which time he sustained an injury of his low back.  While he continued to be treated for low back pain throughout service, at no time did he have complaints of right knee pain while he was on active duty.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

Post-service medical evidence includes VA examinations in 1982, 1984, and 1987 that did not include complaints or manifestations of right knee disability.  VA outpatient treatment records show that the Veteran had documented minimal arthritis of the right knee in 2006.  Thereafter he had complaints of right knee pain from arthritis.  The Veteran has no submitted any medical or lay evidence linking the currently diagnosed arthritis with service and has not stated that he had continuous symptoms of right knee disability since service.  

The record shows no complaints or manifestations of a right knee disability during service or until approximately 30 years after his separation from active duty.  Courts have indicated that normal medical findings at the time of separation from service, coupled with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right knee complaints, symptoms, or findings for approximately three decades between the period of active service and his first right knee problem is itself evidence which tends to show that a chronic right knee disability, including arthritis, did not have their onset in service or for years thereafter.  

The Board has considered the Veteran's own assertions linking his knee disorder to service.  Given the absence of any reference to knee complaints in service, including in connection with the MVA, and for many years after service, and given the sheer length of time from service, the Board finds that a layperson would not be competent to address the etiology of a knee disorder that now is subject to many potential sources.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's  claim for service connection for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


New and Material Evidence

Service connection for left and right shoulder disorders, a left knee disorder, and PTSD were previously denied by the RO in a March 2007 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  (It is noted that service connection for a left knee disorder and a psychiatric disorder had been previously denied in a 1982 rating decision.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996))

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Bilateral Shoulder Disabilities 

Evidence of record at the time of the March 2007 RO decision includes the Veteran's STRs that show no complaint or manifestation of a disability of either shoulder while he was on active duty.  Post-service treatment records include a report of VA outpatient treatment dated in July 1997 showing complaints of both shoulders.  No relationship with service is noted in the records of treatment.  Service connection for bilateral shoulder disabilities was denied on the basis that there was no evidence showing that the Veteran had manifested a shoulder disorder since service.  

Evidence received subsequent to March 2007 includes additional VA treatment records dated in May 2004 that showed that the Veteran had likely cervical radiculopathy that had resulted in shoulder immobility.  While this evidence continues to document a bilateral shoulder disorder, the Board notes that the evidence consists primarily of records of treatment many years after service that do not indicate in any way that the conditions are related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Neither has the Veteran provided lay statements or a medical opinion indicating a probable relationship between service and his bilateral shoulder disorders.  As such, the threshold for reopening the claims of service connection for right and left shoulder disorders has not been met and the claim must remain denied.  

Left Knee Disability

Evidence of record at the time of the March 2007 RO decision that continued the previous denial of service connection for a left knee disability included the STRs that showed that the Veteran had sustained an injury of the left knee in a fall in November 1975.  The Veteran had full range of motion, no discoloration or edema.  The assessment was bruised knee.  Hot soaks and an ace wrap were recommended.  The Veteran had no further complaints of a left knee disorder during service.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  Service connection for a left knee disability was initially denied in 1982 on the basis that no left knee disability was demonstrated on examination for separation from service or on examination in August 1982.  The Veteran requested that the claim be reopened and the denial was confirmed and continued in the March 2007 rating decision on the basis that new and material evidence had not been received to reopen the claim.  

Evidence associated with the record subsequent to the March 2007 rating decision includes VA outpatient treatment records that document arthritis in the left knee.  Specifically, records dated in November 2006 and thereafter show mild degenerative joint disease of the knees, including the left knee.  The records do not include a reference to service.  As above, the evidence demonstrating degenerative joint disease of the left knee long after service consists primarily of records of treatment many years after service that do not indicate in any way that the condition is related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Id.  The Veteran has not provided lay statements or a medical opinion indicating a probable relationship between service and his left knee arthritis.  As such, the threshold for reopening the claim of service connection has not been met and the claim must remain denied.  

An Acquired Psychiatric Disorder

Service connection for PTSD was denied by rating decision of the RO in a March 2007 rating decision.  Evidence of record at that time included the Veteran's STRs that showed no complaints or manifestations of a psychiatric disorder, with psychiatric clinical evaluation at separation from service normal.  Also of record was a psychiatric evaluation dated in August 1982 that showed no diagnosis of an acquired psychiatric disorder.  Service connection was denied on the basis that PTSD could not be established to be as a result of an event or experience that occurred during his military service.  

Evidence received subsequent to the March 2007 rating decision includes a report of VA outpatient treatment dated in August 2008 showing that the Veteran was diagnosed with PTSD related to an MVA in service.  He was examined by VA in December 2008 at which time included diagnoses of major depression, nonpsychotic, and PTSD, not related to combat.  At that time, however, it was noted that his medical records did not confirm the history that he repeated during the examination.  In a June 2016 private psychology evaluation, the examiner opined that the Veteran suffered from a MDD that more likely than not began in military service, continued uninterrupted to the present and was aggravated by his service-connected dermatophytosis, lumbosacral strain, and left ear hearing loss.  

For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus 3 Vet. App. at 510.  The Board finds that the VA outpatient treatment records and VA examination report as well as the June 2016 opinion of the private psychologist constitute new and material evidence such that the claim is reopened.  The appeal is granted to this extent.  


ORDER

Service connection for eczema is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for right knee disability is denied.  

New and material evidence have not been received, the application to reopen the claim of service connection for right shoulder disability is denied.  

New and material evidence have not been received, the application to reopen the claim of service connection for left shoulder disability is denied.  

New and material evidence have not been received, the application to reopen the claim of service connection for left knee disability is denied.  

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability, including major depressive disorder (MDD) and post traumatic stress disorder (PTSD), is reopened.  To this extent, the appeal is granted.  


REMAND

In an August 2013 rating action, VA denied the Veteran's claim seeking special monthly compensation based on aid and attendance or housebound status.  In a September 2015 rating action, VA denied the following claims of the Veteran: Service connection for head injury, dizziness, bilateral eye disability, sickle cell anemia, sleep apnea, residuals of a cerebrovascular accident, residuals of a throat cyst, new and material evidence to reopen service connection for headaches; and entitlement to a compensable rating for left ear hearing loss.  In an October 2015 rating action, VA denied entitlement to an increased rating for dermatophytosis of both feet, and service connection for neck disability.

In an August 2013 statement, the Veteran disagreed with the denial of special monthly compensation.  In a November 2015 notice of disagreement, he disagreed with the denial of the other issues addressed in the September and October 2015 rating actions.  To date, VA has not issued the Veteran a statement of the case addressing any of the referenced issues.  Accordingly, the issues must be remanded. 

Having decided that the claim of service connection for an acquired psychiatric disability is reopened, the claim must now be considered on all the evidence on file.  The Board finds that, due to the inconsistencies noted by the VA examiner in 2008 and indications found in the private psychologist that the Veteran's diagnosed MDD may be secondary to his service-connected disabilities, an additional psychiatric examination is necessary prior to appellate consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the Veteran's claim of increased rating for lumbosacral strain, the Board notes that the Veteran was last afforded a compensation examination for his spine in December 2008.  Given his contentions regarding the worsening of his disability, the Board finds that an additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran and his representative a statement of the case addressing the following issues: entitlement to a compensable rating for left ear hearing loss, entitlement to an increased rating for dermatophytosis of both feet; service connection for head injury, dizziness, bilateral eye disability, sickle cell anemia, sleep apnea, residuals of a cerebrovascular accident, residuals of a throat cyst, neck disability; new and material evidence to reopen service connection for headaches; and special monthly compensation based on aid and attendance or housebound status.  The Veteran should be informed of the remaining time in which to file a substantive appeal as to those issues.

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any diagnosed acquired psychiatric disorder is related to service or is proximately due to or aggravated by a service-connected disease or injury.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The a AOJ should arrange for the Veteran to undergo a medical examination to determine the current extent of his service-connected lumbosacral strain.  The claims folder should be made available for review in connection with this examination.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


